DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Re claims 1-18 and 21-24, the prior art fails to teach or suggest, an image capturing and display apparatus having the specific configuration disclosed in claims 1-18 wherein the image capturing and display apparatus comprises: a first substrate including a plurality of photoelectric conversion elements for converting incident light from the outside of the image capturing and display apparatus to electrical charge signals, and a first connective portion; and a second substrate including a plurality of light emitting elements for emitting light of an intensity corresponding to the electrical charge signals acquired by the plurality of photoelectric conversion elements, and a second connective portion, wherein signal paths for transmitting signals from the plurality of photoelectric conversion elements to the plurality of light emitting elements comprise the first connective portion and the second connective portion, and wherein the first connective portion and the second connective portion are directly connected to each other, or are connected via a micro bump.

Re claim 19, the prior art fails to teach or suggest, an image capturing and display apparatus having the specific configuration disclosed in claim 19 wherein the image capturing and display apparatus comprises: a plurality of photoelectric conversion elements for converting incident light from the outside of the image capturing and display apparatus to electrical charge signals; and a plurality of light emitting elements for emitting light of an intensity corresponding to the electrical charge signals acquired by the plurality of photoelectric conversion elements, wherein a pixel region is defined as a region in which the plurality of photoelectric conversion elements are arranged in an array, and signal paths for transmitting signals from the plurality of photoelectric conversion elements to the plurality of light emitting elements lie within the pixel region, wherein a pixel region is defined as a region in which the plurality of photoelectric conversion elements are arranged in an array, the plurality of light-emitting elements include: a plurality of first light-emitting elements that are arranged in the pixel region at a first pitch; and a plurality of second light-emitting elements that are arranged in the pixel region at a second pitch that is different from the first pitch, and the image capturing and display apparatus further comprises a switch element for switching the transmission destination of a signal acquired by one photoelectric conversion element to a first light-emitting element and a second light-emitting element.

Re claim 20, the prior art fails to teach or suggest, an image capturing and display apparatus having the specific configuration disclosed in claim 20 wherein the image capturing and display apparatus comprises: a plurality of photoelectric conversion elements for converting incident light from the outside of the image capturing and display apparatus to electrical charge signals; and a plurality of light emitting elements for emitting light of an intensity corresponding to the electrical charge signals acquired by the plurality of photoelectric conversion elements, wherein a pixel region is defined as a region in which the plurality of photoelectric conversion elements are arranged in an array, and signal paths for transmitting signals from the plurality of photoelectric conversion elements to the plurality of light emitting elements lie within the pixel region, wherein two or more light-emitting elements emit light of an intensity corresponding to an electrical charge signal acquired by one photoelectric conversion element of the plurality of photoelectric conversion elements, and one light-emitting element emits light of an intensity corresponding to electrical charge signals acquired by two or more photoelectric conversion elements of the plurality of photoelectric conversion elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699